                                           Case 5:15-cv-01357-BLF Document 59 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                               NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     ULYSSES ALEXANDER RIOS,                        Case No. 15-1357 BLF (PR)
                                  12                    Petitioner,                     JUDGMENT
Northern District of California
 United States District Court




                                  13             v.
                                  14     RON GODWIN, Acting Warden,
                                  15                    Respondent.
                                  16

                                  17

                                  18          For the reasons stated in the order denying the petition for a writ of habeas corpus,
                                  19   judgment is entered in favor of Respondent and against Petitioner.
                                  20          IT IS SO ORDERED.
                                  21   Dated: _September 13, 2021__                     ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Case No. 15-1357 BLF (PR)
                                       JUDGMENT
